Citation Nr: 0808740	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to January 6, 2006.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss from January 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss and assigned the disability a 
noncompensable evaluation effective from November 10, 1992.  
Subsequently, the RO, in an April 2007 decision, increased 
the veteran's evaluation to 10 percent effective from January 
6, 2006.

The claim was previously before the Board in September 2004 
and February 2005 at which times it was remanded for 
additional development.  Regrettably, the appeal is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the April 13, 2007 RO rating 
decision, which increased the evaluation for the veteran's 
bilateral hearing loss, referenced, under the "Evidence" 
section, a May 11, 2006 audiological examination from the 
Jesse Brown VA Medical Center and treatment records from the 
Jesse Brown VA Medical Center dated from August 9, 2005 to 
March 13, 2007.  However, the Board, after a careful review 
of the record, does not find that such information has been 
associated with the claims file.  Because this evidence may 
be critically important to the adjudication of the veteran's 
claim, the claim must be remanded so that such information 
may be associated with the file.

Accordingly, the case is REMANDED for the following action:
 		
1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App Jan. 30, 2008) as well as 
38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
claim for increased rating for his 
service-connected bilateral hearing loss, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
awarded per Dingess.  

The veteran should be informed of all 
relevant diagnostic codes (DC) for the 
disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disability and the effect that worsening 
has on his employment and daily life and 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral hearing loss 
since his discharge from service. After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record, including treatment records 
from the Jesse Brown VA Medical Center.

3.  Associate a copy of the May 11, 2006 
VA audiological examination conducted at 
the Jesse Brown VA Medical Center.  If 
such examination report cannot be 
located, please so indicate in the 
record.
    
4.  If and only if, the May 11, 2006 VA 
audiological examination report cannot be 
found, then schedule the veteran for an 
audiological examination to determine the 
current nature, extent and severity of 
his service-connected bilateral hearing 
loss disability.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b)(2007).



